I cannot agree with the conclusion reached by the majority that the public interest will be promoted by this consolidation. It is my view that in no event should we approve this consolidation without making provision for the protection of claimants in their loss and damage claims which accrued against the constituent *Page 8 
companies. When it is recalled that all the assets of the consolidated company were acquired from the constituent companies, and that, as a matter of fact, the consolidation is nothing more or less than the merging of property of the constituent companies, it is only just that that property should be subject in the various states to meritorious claims which accrued before merger. Possessing the power to prescribe just and reasonable conditions precedent to the consolidation, our failure to so prescribe lays down the bars to the sharp practices of certain express companies set forth in the majority opinion. It is my view that we cannot escape the responsibility placed upon us by the Interstate Commerce Act in this matter, that has such grave and far-reaching consequences, by merely stating that the Courts have jurisdiction over loss and damage claims.
For these reasons, I am unable to concur in the majority opinion.
MEYER, Commissioner, also dissents.